Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 11/23/2020:
Claims 21-30 have been examined.
Claims 1-20 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Objections
1.	Claim 21 and 29-30 objected to because of the following informalities: Claim 21 and 29-30 recite the following limitation/feature: “one or more objects that are detectable by the one or more sensors” that is not described or supported in the specification as it is presented in the claim language. The specification, as originally filed, or as published, in numerous paragraphs, describes/presents: “known objects perceived by one or more sensors;” “objects perceived by one or more sensors;” “obstacles that are directly perceived by vehicle sensors;” “sensors that observe any areas or objects;” “objects in the perceived world that include objects that are observable by sensors onboard and offboard the AV;” “sensors that only can observe areas or objects up to a certain extent of physical measurements, for example, distance, width, vertical extent, horizontal extent, orientation, speed, electromagnetic amplitude and frequency, audio amplitude and frequency, weight, and pressure,” BUT, HOWEVER, the specification, as originally filed, or as published, is silent about the claimed “one or more objects that are detectable by the one or more sensors.”
	Hence, taking into consideration that it is well known in the art that “an objects that is detectable by a sensor” is the same as “an objects that is also sensible/observable/readable by a sensor,” and because it is well known in the art that in order to determine whether an object, in an environment, obscures or blocks ground, in the environment, or not, that object, as well as the ground, in the environment, need to be detected/sensed/observed/read by a sensor, for the purpose of improving quality and clarity of this examination, and in view of the specification, particularly Para [0004, 0020, 0026, 0050, 0054, 0056-0057, 0084], the “one or more objects that are detectable by the one or more sensors” will also be interpreted as “an objects that is sensible/observable/readable by a sensor.”



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 21-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 15 and 20 of U.S. Patent No.: 10850722B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that the narrower combination of method claims 1 and 4 of U.S. Patent No.: 10850722B2 covers the broader method claim 21 of the instant application, wherein the “an object that obscures the ground,” in U.S. Patent No.: 10850722B2, covers the “one or more objects that are detectable by the one or more sensors,” in the instant application, because it is well known in the art that in order to determine whether an object, in an environment, obscures ground, in the environment, or not, that object, as well as the ground, in the environment, need to be detected/sensed/observed/read by a sensor, similar to how it is discussed in Para [0054, 0056-0057, 0084];
it is obvious that the narrower combination of apparatus/system claims 12 and 15 of U.S. Patent No.: 10850722B2 covers the broader system/apparatus claim 29 of the instant application, wherein the “an object that obscures the ground,” in U.S. Patent No.: 10850722B2, covers the “one or more objects that are detectable by the one or more sensors,” in the instant application, because it is well known in the art that in order to determine whether an object, in an environment, obscures ground, in the environment, or not, that object, as well as the ground, in the environment, need to be detected/sensed/observed/read by a sensor, similar to how it is discussed in Para [0054, 0056-0057, 0084];
it is obvious that the narrower combination of non-transitory computer storage medium claim 20 and method/apparatus/system claims 4 and 15 of U.S. Patent No.: 10850722B2 covers the broader non-transitory computer storage medium claim 30 of the instant application, wherein the “an object that obscures the ground,” in U.S. Patent No.: 10850722B2, covers the “one or more objects that are detectable by the one or more sensors,” in the instant application, because it is well known in the art that in order to determine whether an object, in an environment, obscures ground, in the environment, or not, that object, as well as the ground, in the environment, need to be detected/sensed/observed/read by a sensor, similar to how it is discussed in Para [0054, 0056-0057, 0084].
2.	Claims 22-28 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 21.


Allowable Subject Matter
1.	Claims 21 and 29-30 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
2.	Claims 22-28 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662